Citation Nr: 1432195	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  08-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cognitive disorder, claimed as a traumatic brain injury (TBI), to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected cognitive disorder and dissociative episodes.

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on account of housebound status.


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1990 to February 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006, June 2007, September 2008, and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

On his May 2008 and November 2009 substantive appeals, the Veteran requested to appear at a hearing before the Board at the RO.  In November 2011, the Veteran's attorney withdrew all pending hearing requests.  The Board will therefore proceed with a decision in this case without remanding for a hearing.  

The issues of entitlement to service connection for sleep apnea and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has PTSD as a result of an in-service stressor that is consistent with the type, place, and circumstance of his Southwest Asia service and has been confirmed by a VA psychiatrist as the cause of his symptoms.  

2.  The Veteran's cognitive disorder and dissociative episodes were incurred secondary to PTSD.



CONCLUSIONS OF LAW

1.  PTSD was incurred due to active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

2.  A cognitive disorder and dissociative episodes are the result of service-connected PTSD.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 


Psychiatric Disorder

The Veteran contends that service connection is warranted for PTSD as it was incurred due to stressors during his active duty service in Southwest Asia in 1991 in support of the liberation and defense of Kuwait.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f) (2013).

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010.  Thus, they apply to the Veteran's claim.

The Board finds that the evidence establishes the criteria for a grant of service connection for PTSD.  The record clearly demonstrates a current disability as the Veteran was initially diagnosed with PTSD in February 2005 by a private psychiatric care provider and has undergone consistent treatment for PTSD at various private and VA Medical Center (VAMC) facilities since that time.  He has also reported stressors related to fear of hostile military activity; in statements dated throughout the claims period, the Veteran has reported participation in refueling missions where his convoy took small arms fire and he witnessed the destruction of enemy forces by US artillery (and witnessed the burned and dead bodies of enemy combatants).  The Veteran has also reported that in February 1991 his unit was attacked by chemical weapons and he was involved in a stand-off with an armed shepherd while guarding a road near his base.  The Board finds that these reported stressors meet the criteria of 38 C.F.R. § 3.304(f) and are consistent with the place, type, and circumstances of the Veteran's service.  Service personnel records confirm that the Veteran served in Saudi Arabia from January 1991 to April 1991 as a petroleum supply specialist with the 7th Battalion of the 101st Aviation unit.  He received special pay for duty in an imminent danger area and histories of the 7th Battalion of the 101st Aviation regiment show that they served in support of the 101st Airborne's combat operations.  

As the Veteran's reported stressors meet the criteria of 38 C.F.R. § 3.304(f), verification of the stressors is possible if a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and relates the Veteran's symptoms to the stressor.  In February 2011, a VA psychiatric examiner found that the Veteran's stressors were clearly related to fear of hostile military or terrorist activity and diagnosed PTSD based on the Veteran's reported stressors.  
The Veteran's private and VA providers also consistently relate the Veteran's diagnosis of PTSD to his reported stressors.  Thus, the record contains adequate verification of the Veteran's claimed stressors and all the required elements of service connection are met in this case.  The claim for service connection for PTSD is granted.  


Cognitive Disorder

The Veteran contends that he incurred a cognitive disorder due to head injuries during service, or in the alternative, secondary to service-connected PTSD.  He reports the onset of symptoms including memory loss, headaches, and disorientation beginning during his deployment to Saudi Arabia in 1991.  After review of the evidence the Board finds that service connection is warranted for the Veteran's diagnosed cognitive disorder and dissociative episodes as secondary to service-connected PTSD under 38 C.F.R. § 3.310.  

The Board notes that there is some question as to the appropriate diagnosis for the Veteran's reported cognitive problems.  In February 2005, his private psychiatrists believed his confusion and problems with reasoning and thinking were the result of organic brain dysfunction.  He was referred for a private neuropsychiatric evaluation.  The neuropsychiatrist believed that the Veteran's blank periods were suggestive of possible temporal lobe seizure activity; however, a brain CT and brain MRI were negative and revealed no significant cerebral damage.   An April 2005 PET scan was indicative of left hemisphere dysfunction, and the neuropsychiatrist diagnosed a cognitive disorder with mild neuropsychological dysfunction and rule out temporal lobe seizure activity.  The Veteran was seen at the Mayo Clinic later in 2005 and referred to a one week video EEG monitoring program which did not indicate seizures.  

After the EEG testing, all health care providers who examined the Veteran and performed an in-depth review of his medical records concluded that seizures were not the etiology of the Veteran's cognitive dysfunction.  Instead, his problems were attributed to a cognitive disorder and dissociative episodes from PTSD.  These diagnoses were first rendered in September 2006 at the VA War-Related Illness and Injury Study Center (WRIISC) following psychiatric and neuropsychiatric testing.  Based on the negative EEG seizure tests and the lack of findings in the head CT and brain MRI, the examining physician concluded that the Veteran's low functioning was unlikely due to any organic brain disorder and was instead severe PTSD with dissociative fugue states and accompanying amnesia.  The same conclusion was reached by a VA neuropsychiatrist in July 2009; the neuropsychiatrist diagnosed a cognitive disorder and ongoing dissociative episodes related to PTSD that were likely the primary factor limiting the Veteran's functional abilities.  The Veteran's VAMC psychiatrist also concurred with the neuropsychiatrist in July 2009.  

While the Veteran's VAMC records continue to record some diagnoses of seizures and/or temporal lobe epilepsy throughout the claims period, the Board finds that the competent evidence of record clearly establishes that the Veteran's claimed brain impairment is due to a cognitive disorder and dissociative episodes associated with PTSD.  The findings of seizures and epilepsy in the record after 2005 were not based on any specific examination or record review.  All health care providers who have actually performed an in-depth review of the Veteran's history and medical records, including specialists at VA's WRIISC in September 2006, have concluded that the Veteran's complaints were due to a cognitive disorder and dissociative episodes.  These conditions were attributed to service-connected PTSD and service connection on a secondary basis is therefore warranted.  


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a cognitive disorder and dissociative episodes secondary to service-connected PTSD is granted.


REMAND

The Board finds that additional evidence is necessary before a decision may be rendered with respect to the claim for entitlement to service connection for sleep apnea.  Specifically, a VA examination is necessary to determine the nature and etiology of the Veteran's condition.  

The Veteran was diagnosed with obstructive sleep apnea at an October 2005 sleep medicine appointment at the Phoenix VAMC.  A May 2007 ear, nose, and throat (ENT) evaluation also demonstrated nasal obstruction and a septal deviation.  In support of his claim, the Veteran submitted a December 2008 letter from his VA environmental health physician noting that he had been diagnosed with two forms of sleep apnea: obstructive and central.  According to the VA doctor, obstructive sleep apnea was often associated with body habitus, allergic rhinitis, or nasal septal deviation.  Central sleep apnea was related to abnormal brain function and the physician provided a medical opinion linking the central sleep apnea to the Veteran's reported in-service head trauma and chemical exposure.  The Board has determined that the Veteran's abnormal brain function is the result of a cognitive disorder and dissociative episodes due to PTSD, and a medical opinion is necessary to determine whether the Veteran has central sleep apnea that is etiologically related to the service-connected cognitive disorder.  Additionally, while the Veteran was provided a VA examination of his sleep apnea in February 2011, the examination report does not include a medical opinion addressing the etiology of the disability.  A new VA examination and medical opinion are therefore required by the duty to assist.

Finally, the Board finds that the claim for entitlement to SMC is inextricably intertwined with the claim to reopen service connection for sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, the claim for SMC must be remanded to allow for the further development and readjudication of the claim for service connection for sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding service connection for sleep apnea as secondary to the service-connected cognitive disorder and dissociative episodes. 

2.  Afford the Veteran a VA examination to determine the nature and etiology of claimed sleep apnea.  The claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the examiner is requested to offer opinions addressing:

a)  The specific type of the Veteran's sleep apnea; obstructive, central, or both; and,

b)  Whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any aspect of the Veteran's sleep apnea is caused or aggravated by the service-connected cognitive disorder and dissociated episodes due to PTSD.

c)  If the examiner concludes that the Veteran's sleep apnea is not secondary to the service-connected cognitive disorder, the examiner should determine whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any aspect of the Veteran's sleep apnea is etiologically related to the Veteran's reported in-service head injuries or is otherwise related to service.  

For the purposes of this opinion, the examiner should accept the Veteran's reports of being struck on the head by a tent pole in Saudi Arabia as true.

A full rationale (i.e. basis) for all medical opinions much be provided.  The examiner should reference specific evidence from the claims file in support of all medical opinions.  

3.  Readjudicate the claims for entitlement to service connection for sleep apnea, to include as secondary to a service-connected cognitive disorder and dissociative episodes, and entitlement to SMC.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


